Title: From John Adams to James McHenry, 30 May 1799
From: Adams, John
To: McHenry, James



Sir
Quincy May 30th 1799.

I have received your favor of the 24th & have no objections to the proposed laboratory except that government is to be removed next year to Washington which perhaps you had forgotten. If this is no objection in your mind it will not be any in mine.—Inclosed is a note from Col Leonard recommending his nephew Charles Leonard to be an officer in the marine corps. Upon second thoughts I believe, it should go to the Secy of the Navy. I shall send it to him accordingly & instead of it inclose you a letter from William Cobb.
